Citation Nr: 1539720	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 0 percent for residuals of a chip fracture of the left foot cuboid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's service-connected residuals of a chip fracture of the left foot cuboid are not manifested by impairment equivalent to moderate, or greater, foot injury.  


CONCLUSION OF LAW

A rating in excess of 0 percent for the Veteran's service-connected residuals of a chip fracture of the left foot cuboid is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5284 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in May 2012, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in September 2012.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals of a chip fracture of the left foot cuboid are currently rated 0 percent under Code 5284.  Under Code 5284 (foot injuries), moderate foot injury residuals warrant a 10 percent rating.  Moderately severe foot injury residuals warrant a 20 percent rating.  Severe foot injury residuals warrant a 30 percent rating.  A note to Code 5284 provides that a 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 5284.  

The words slight, moderate, moderately severe, and severe as used in the various codes are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran asserts that he cannot bend or manipulate his left foot without experiencing sharp, stabbing pain which restricts his range of motion and limits his activities of daily living.  He states that he does not drive and has difficulty walking.  

March 2012 private treatment records from Truman Medical Centers show that the Veteran reported left foot and ankle pain, increasing over the past 2 months.  It was noted that the Veteran ambulated with minimal to no limp.  X-rays of the left ankle revealed mild degenerative joint disease of the tibiotalar joint.  

A March 2012 VA treatment record shows that the Veteran was seen for complaint of left foot pain.  He had full weight bearing on the left foot, and was provided a cane for ambulation.  

On September 2012 VA examination, the Veteran reported that he has had intermittent left foot pain since about 1980.  Left ankle range of motion was dorsiflexion of 10 degrees, plantar flexion of 20 degrees.  X-rays revealed arthritis of the first metatarsophalangeal joint and mild deformities of the mid-portions of proximal phalanges 2, 3, and 4.  He constantly uses a cane to ambulate due to arthritis of the foot.  It was noted that the Veteran is unable to stand on his feet and perform physical work.  The examiner opined that it is "unlikely that the chip fracture resulted in any disability."  The examiner explained that there is no clear evidence of cause of pain in the hind foot.  X-ray findings do not explain the pain and loss of range of motion of the left hind foot and ankle.  

June and July 2013 VA treatment records show complaints right foot and ankle pain which the Veteran believed was due to altered gait from his left foot arthritis.   

Throughout the appeal period, the Veteran's service-connected residuals of a chip fracture of the left foot cuboid have not been manifested by moderate, or greater, impairment.  The Veteran asserts that he has left foot pain on standing and walking; however, X-rays revealed (nonservice-connected) arthritis of the tibiotalar joint and the first metatarsophalangeal joint and mild deformities of the mid-portions of proximal phalanges 2, 3, and 4.  The Veteran is competent to report his observable foot symptoms such as pain on use, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), but is not competent to identify the specific origin of such pain, particularly when, as here, the medical picture is complicated by multiple nonservice-connected disabilities.  The overall evidence of record does not show residuals of a chip fracture of the left foot cuboid that are analogous to moderate, or greater, impairment.  The Board finds more persuasive and probative the September 2010 VA examiner's opinion that it is "unlikely that the chip fracture resulted in any disability."  Although there was loss of motion in the left ankle, the examiner indicated that there was no clear evidence for the cause of the left hind foot pain and loss of motion.  Both private treatment records and the VA examination report note that the Veteran walks with a mild to no limp.  Such evidence does not reflect a degree of impairment analogous to moderate, or greater, residuals of a left foot injury under Code 5284.  The Board observes that 38 C.F.R. § 4.59 provides the minimum compensable rating is warranted to recognize actually painful residuals of a service-connected foot injury.  See 38 C.F.R. § 4.59.  While the Veteran is competent to report left foot pain, he is not competent to provide an opinion as to the underlying pathology causing that pain.  

The Board has considered whether a higher rating is warranted based on functional limitation due to pain, weakness, fatigability, or incoordination.  However, the evidence does not show that his service-connected left foot disability caused an increase in functional impairment that would warrant a rating in excess of 0 percent under any of the applicable rating criteria for the period under consideration.  Accordingly, a rating in excess of 0 percent is not warranted for the Veteran's service-connected residuals of a chip fracture of the left foot cuboid at any time under consideration.  

The Board has also considered other applicable diagnostic codes to determine whether a higher or separate rating for the service-connected left foot disability may be warranted.  In this regard, the Veteran's residuals of a chip fracture of the left foot cuboid has not been shown to be characterized by pes planus, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Codes pertaining to those disabilities are not applicable in the instant case.  38 C.F.R. § 4.71a, Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283.  As X-rays do not show left foot cuboid arthritis, a rating in excess of 0 percent under Code 5003 is not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected residuals of a chip fracture of the left foot cuboid.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected residuals of a chip fracture of the left foot cuboid is exceptional.  The Board notes the reports of impact on his employment.  However, disability ratings are based on average impairment of earning capacity, and the alleged industrial impairment due to the residuals of a chip fracture of the left foot cuboid do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  

Finally, the Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for service-connected disability or disabilities, and therefore is part and parcel of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the United States Court of Appeals for the Federal Circuit held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In his February 2013 notice of disagreement, the Veteran asserted that [t]he limitations [his] left foot...leaves [him] in a position that [his] employment opportunities are limited."  However, he does not allege that he stopped working or is unable to work due to his service-connected left foot disability.  Nevertheless, the overall record does not suggest that the Veteran's residuals of a chip fracture of the left foot cuboid (his only service-connected disability, which is currently rated 0 percent) renders him unable to work.  The September 2012 VA examination report notes that the Veteran "is unable to stand on his feet and perform any physical work" (emphasis added).  Significantly, the examiner's reference to the Veteran's feet encompasses disability of the right foot (see June 2010 VA examination report of right foot fracture from a fall off of a bicycle) which is not service-connected.  Furthermore, the examiner ultimately found that it is "unlikely that the chip fracture resulted in any disability."  The overall evidence of record is insufficient to trigger the consideration of TDIU.  Therefore, consideration of TDIU is not warranted.  


ORDER

A rating in excess of 0 percent for the Veteran's service-connected residuals of a chip fracture of the left foot cuboid throughout the appeal period is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


